Exhibit 10.84

 

ABGENIX, INC.

 

AMENDED AND RESTATED CHANGE OF CONTROL SEVERANCE AGREEMENT

 

 

This Change of Control Severance Agreement (the “Agreement”) is made and entered
into effective as of April 24, 2003 (the “Effective Date”), by and between
Raymond M. Withy, Ph.D. (the “Employee”) and Abgenix, Inc., a Delaware
corporation (the “Company”).  Certain capitalized terms used in this Agreement
are defined in Section 1 below.

 

R E C I T A L S

 

A.            It is expected that the Company from time to time will consider
the possibility of a Change of Control.  The Board of Directors of the Company
(the “Board”) recognizes that such consideration can be a distraction to the
Employee and can cause the Employee to consider alternative employment
opportunities.

 

B.            The Board believes that it is in the best interests of the Company
and its shareholders to provide the Employee with an incentive to continue his
employment and to maximize the value of the Company upon a Change of Control for
the benefit of its shareholders.

 

C.            In order to provide the Employee with enhanced financial security
and sufficient encouragement to remain with the Company notwithstanding the
possibility of a Change of Control, the Board believes that it is imperative to
provide the Employee with certain severance benefits upon the Employee’s
termination of employment following a Change of Control.

 

D.            Dr. Withy succeeded Mr. Greer as Chief Executive Officer of the
Company in 2002 and the Board believes that the Change of Control Severance
Agreement between Dr. Withy and the Company, dated July 1, 1999, should be
amended to reflect Dr. Withy’s current position by extending the Compensation
Continuation Period.

 

AGREEMENT

 

In consideration of the mutual covenants herein contained and the continued
employment of Employee by the Company, the parties agree as follows:

 


1.             DEFINITION OF TERMS.  THE FOLLOWING TERMS REFERRED TO IN THIS
AGREEMENT SHALL HAVE THE FOLLOWING MEANINGS:


 


(A)           CAUSE.  “CAUSE” SHALL MEAN (I) ANY ACT OF PERSONAL DISHONESTY
TAKEN BY THE EMPLOYEE IN CONNECTION WITH HIS RESPONSIBILITIES AS AN EMPLOYEE
WHICH IS INTENDED TO RESULT IN SUBSTANTIAL PERSONAL ENRICHMENT OF THE EMPLOYEE,
(II) EMPLOYEE’S CONVICTION OF A FELONY WHICH THE BOARD REASONABLY BELIEVES HAS
HAD OR WILL HAVE A MATERIAL DETRIMENTAL EFFECT ON THE COMPANY’S REPUTATION OR
BUSINESS, (III) A WILLFUL ACT BY THE EMPLOYEE WHICH CONSTITUTES MISCONDUCT AND
IS INJURIOUS TO THE COMPANY, AND (IV) CONTINUED WILLFUL VIOLATIONS BY THE
EMPLOYEE OF THE EMPLOYEE’S OBLIGATIONS TO THE COMPANY AFTER THERE HAS BEEN
DELIVERED TO THE EMPLOYEE A WRITTEN DEMAND FOR

 

--------------------------------------------------------------------------------


 


 PERFORMANCE FROM THE COMPANY WHICH DESCRIBES THE BASIS FOR THE COMPANY’S BELIEF
THAT THE EMPLOYEE HAS NOT SUBSTANTIALLY PERFORMED HIS DUTIES.


 


(B)           CHANGE OF CONTROL.  “CHANGE OF CONTROL” SHALL MEAN THE OCCURRENCE
OF ANY OF THE FOLLOWING EVENTS:


 


(I)              THE APPROVAL BY SHAREHOLDERS OF THE COMPANY OF A MERGER OR
CONSOLIDATION OF THE COMPANY WITH ANY OTHER CORPORATION, OTHER THAN A MERGER OR
CONSOLIDATION WHICH WOULD RESULT IN THE VOTING SECURITIES OF THE COMPANY
OUTSTANDING IMMEDIATELY PRIOR THERETO CONTINUING TO REPRESENT (EITHER BY
REMAINING OUTSTANDING OR BY BEING CONVERTED INTO VOTING SECURITIES OF THE
SURVIVING ENTITY) MORE THAN FIFTY PERCENT (50%) OF THE TOTAL VOTING POWER
REPRESENTED BY THE VOTING SECURITIES OF THE COMPANY OR SUCH SURVIVING ENTITY
OUTSTANDING IMMEDIATELY AFTER SUCH MERGER OR CONSOLIDATION;


 


(II)             ANY APPROVAL BY THE SHAREHOLDERS OF THE COMPANY OF A PLAN OF
COMPLETE LIQUIDATION OF THE COMPANY OR AN AGREEMENT FOR THE SALE OR DISPOSITION
BY THE COMPANY OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS;


 


(III)            ANY “PERSON” (AS SUCH TERM IS USED IN SECTIONS 13(D) AND 14(D)
OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED) BECOMING THE “BENEFICIAL
OWNER” (AS DEFINED IN RULE 13D-3 UNDER SAID ACT), DIRECTLY OR INDIRECTLY, OF
SECURITIES OF THE COMPANY REPRESENTING 50% OR MORE OF THE TOTAL VOTING POWER
REPRESENTED BY THE COMPANY’S THEN OUTSTANDING VOTING SECURITIES; OR


 


(IV)            A CHANGE IN THE COMPOSITION OF THE BOARD, AS A RESULT OF WHICH
FEWER THAN A MAJORITY OF THE DIRECTORS ARE INCUMBENT DIRECTORS.  “INCUMBENT
DIRECTORS” SHALL MEAN DIRECTORS WHO EITHER (A) ARE DIRECTORS OF THE COMPANY AS
OF THE DATE HEREOF, OR (B) ARE ELECTED, OR NOMINATED FOR ELECTION, TO THE BOARD
WITH THE AFFIRMATIVE VOTES OF AT LEAST A MAJORITY OF THOSE DIRECTORS WHOSE
ELECTION OR NOMINATION WAS NOT IN CONNECTION WITH ANY TRANSACTION DESCRIBED IN
SUBSECTIONS (I), (II) OR (III) OR IN CONNECTION WITH AN ACTUAL OR THREATENED
PROXY CONTEST RELATING TO THE ELECTION OF DIRECTORS OF THE COMPANY.


 


(C)           COMPENSATION CONTINUATION PERIOD.  “COMPENSATION CONTINUATION
PERIOD” SHALL MEAN THE PERIOD OF TIME COMMENCING WITH TERMINATION OF THE
EMPLOYEE’S EMPLOYMENT AS A RESULT OF INVOLUNTARY TERMINATION AT ANY TIME WITHIN
TWENTY FOUR (24) MONTHS AFTER A CHANGE OF CONTROL AND ENDING WITH THE DATE
TWENTY-FOUR (24) MONTHS FOLLOWING THE DATE OF THE EMPLOYEE’S TERMINATION.


 


(D)           INVOLUNTARY TERMINATION.  “INVOLUNTARY TERMINATION” SHALL MEAN
(I) WITHOUT THE EMPLOYEE’S EXPRESS WRITTEN CONSENT, A SIGNIFICANT REDUCTION OF
THE EMPLOYEE’S DUTIES, POSITION OR RESPONSIBILITIES RELATIVE TO THE EMPLOYEE’S
DUTIES, POSITION OR RESPONSIBILITIES IN EFFECT IMMEDIATELY PRIOR TO SUCH
REDUCTION, OR THE REMOVAL OF THE EMPLOYEE FROM SUCH POSITION, DUTIES AND
RESPONSIBILITIES, UNLESS THE EMPLOYEE IS PROVIDED WITH COMPARABLE DUTIES, 
POSITION  AND RESPONSIBILITIES; (II) WITHOUT THE EMPLOYEE’S EXPRESS WRITTEN
CONSENT, A SUBSTANTIAL REDUCTION, WITHOUT GOOD BUSINESS REASONS, OF THE
FACILITIES AND PERQUISITES (INCLUDING OFFICE SPACE AND LOCATION) AVAILABLE TO
THE EMPLOYEE IMMEDIATELY PRIOR TO SUCH REDUCTION; (III) A REDUCTION BY THE
COMPANY OF THE EMPLOYEE’S BASE SALARY OR TARGET BONUS AS IN EFFECT IMMEDIATELY
PRIOR TO SUCH REDUCTION; (IV) A MATERIAL REDUCTION BY THE COMPANY IN THE KIND OR
LEVEL OF EMPLOYEE BENEFITS TO WHICH THE EMPLOYEE


 

2

--------------------------------------------------------------------------------


 


IS ENTITLED IMMEDIATELY PRIOR TO SUCH REDUCTION WITH THE RESULT THAT THE
EMPLOYEE’S OVERALL BENEFITS PACKAGE IS SIGNIFICANTLY REDUCED; (V) WITHOUT THE
EMPLOYEE’S EXPRESS WRITTEN CONSENT, THE RELOCATION OF THE EMPLOYEE TO A FACILITY
OR A LOCATION MORE THAN THIRTY-FIVE (35) MILES FROM HIS CURRENT LOCATION;
(VI) ANY PURPORTED TERMINATION OF THE EMPLOYEE BY THE COMPANY WHICH IS NOT
EFFECTED FOR CAUSE OR FOR WHICH THE GROUNDS RELIED UPON ARE NOT VALID; OR
(VII) THE FAILURE OF THE COMPANY TO OBTAIN THE ASSUMPTION OF THIS AGREEMENT BY
ANY SUCCESSORS CONTEMPLATED IN SECTION 6 BELOW.


 


2.             TERM OF AGREEMENT.  THIS AGREEMENT SHALL TERMINATE UPON THE DATE
THAT ALL OBLIGATIONS OF THE PARTIES HERETO UNDER THIS AGREEMENT HAVE BEEN
SATISFIED.


 


3.             AT-WILL EMPLOYMENT.  THE COMPANY AND THE EMPLOYEE ACKNOWLEDGE
THAT THE EMPLOYEE’S EMPLOYMENT IS AND SHALL CONTINUE TO BE AT-WILL, AS DEFINED
UNDER APPLICABLE LAW.  IF THE EMPLOYEE’S EMPLOYMENT TERMINATES FOR ANY REASON,
THE EMPLOYEE SHALL NOT BE ENTITLED TO ANY PAYMENTS, BENEFITS, DAMAGES, AWARDS OR
COMPENSATION OTHER THAN AS PROVIDED BY THIS AGREEMENT, OR AS MAY OTHERWISE BE
ESTABLISHED UNDER THE COMPANY’S THEN EXISTING EMPLOYEE BENEFIT PLANS OR POLICIES
AT THE TIME OF TERMINATION.


 


4.             CHANGE OF CONTROL AND SEVERANCE BENEFITS.


 


(A)           TERMINATION FOLLOWING A CHANGE OF CONTROL.


 


(I)              SEVERANCE PAYMENTS.  IF THE EMPLOYEE’S EMPLOYMENT WITH THE
COMPANY TERMINATES AS A RESULT OF AN INVOLUNTARY TERMINATION AT ANY TIME WITHIN
TWENTY FOUR (24) MONTHS AFTER A CHANGE OF CONTROL, THEN THE EMPLOYEE SHALL BE
ENTITLED TO RECEIVE CONTINUING PAYMENTS OF SEVERANCE PAY DURING THE COMPENSATION
CONTINUATION PERIOD AT A RATE EQUAL TO ONE HUNDRED (100)% OF THE EMPLOYEE’S BASE
SALARY AND TARGET BONUS (AS IN EFFECT IMMEDIATELY PRIOR TO THE CHANGE OF
CONTROL).  SUCH SEVERANCE PAYMENTS SHALL BE PAID BI-WEEKLY IN ACCORDANCE WITH
THE COMPANY’S NORMAL PAYROLL PRACTICES. IN ADDITION, DURING THE COMPENSATION
CONTINUATION PERIOD, THE COMPANY SHALL CONTINUE TO MAKE AVAILABLE TO THE
EMPLOYEE AND EMPLOYEE’S SPOUSE AND DEPENDENTS COVERED UNDER ANY GROUP HEALTH
PLANS OR LIFE INSURANCE PLANS OF THE COMPANY ON THE DATE OF SUCH TERMINATION OF
EMPLOYMENT, ALL GROUP HEALTH, LIFE AND OTHER SIMILAR INSURANCE PLANS IN WHICH
EMPLOYEE OR SUCH COVERED DEPENDENTS PARTICIPATE ON THE DATE OF THE EMPLOYEE’S
TERMINATION.


 


(II)             OPTION ACCELERATION.  IF THE EMPLOYEE’S EMPLOYMENT WITH THE
COMPANY TERMINATES AS A RESULT OF AN INVOLUNTARY TERMINATION AT ANY TIME WITHIN
TWENTY FOUR (24) MONTHS AFTER A CHANGE OF CONTROL, THEN EACH OPTION GRANTED TO
THE EMPLOYEE BY THE COMPANY (THE “OPTIONS”) SHALL IMMEDIATELY BECOME VESTED AND
EXERCISABLE IN FULL.


 


(III)            OTHER TERMINATION.  IF THE EMPLOYEE’S EMPLOYMENT WITH THE
COMPANY TERMINATES OTHER THAN AS A RESULT OF AN INVOLUNTARY TERMINATION AT ANY
TIME WITHIN TWENTY FOUR (24) MONTHS AFTER A CHANGE OF CONTROL, THEN THE EMPLOYEE
SHALL NOT BE ENTITLED TO RECEIVE SEVERANCE OR OTHER BENEFITS HEREUNDER, BUT MAY
BE ELIGIBLE FOR THOSE BENEFITS (IF ANY) AS MAY THEN BE ESTABLISHED UNDER THE
COMPANY’S THEN EXISTING SEVERANCE AND BENEFITS PLANS AND POLICIES AT THE TIME OF
SUCH TERMINATION.


 


(B)           TERMINATION APART FROM A CHANGE OF CONTROL.  IF THE EMPLOYEE’S
EMPLOYMENT WITH THE COMPANY TERMINATES FOR ANY OR NO REASON OTHER THAN WITHIN
TWENTY FOUR (24) MONTHS FOLLOWING A CHANGE OF CONTROL, THEN THE EMPLOYEE SHALL
NOT BE ENTITLED TO RECEIVE SEVERANCE OR OTHER


 

3

--------------------------------------------------------------------------------


 


BENEFITS HEREUNDER, BUT MAY BE ELIGIBLE FOR THOSE BENEFITS (IF ANY) AS MAY THEN
BE ESTABLISHED UNDER THE COMPANY’S THEN EXISTING SEVERANCE AND BENEFITS PLANS
AND POLICIES AT THE TIME OF SUCH TERMINATION.


 


(C)           ACCRUED WAGES AND VACATION; EXPENSES.  WITHOUT REGARD TO THE
REASON FOR, OR THE TIMING OF, EMPLOYEE’S TERMINATION OF EMPLOYMENT:  (I) THE
COMPANY SHALL PAY THE EMPLOYEE ANY UNPAID BASE SALARY DUE FOR PERIODS PRIOR TO
THE DATE OF TERMINATION; (II) THE COMPANY SHALL PAY THE EMPLOYEE ALL OF THE
EMPLOYEE’S ACCRUED AND UNUSED VACATION THROUGH THE DATE OF TERMINATION; AND
(III) FOLLOWING SUBMISSION OF PROPER EXPENSE REPORTS BY THE EMPLOYEE, THE
COMPANY SHALL REIMBURSE THE EMPLOYEE FOR ALL EXPENSES REASONABLY AND NECESSARILY
INCURRED BY THE EMPLOYEE IN CONNECTION WITH THE BUSINESS OF THE COMPANY PRIOR TO
THE DATE OF TERMINATION.  THESE PAYMENTS SHALL BE MADE PROMPTLY UPON TERMINATION
AND WITHIN THE PERIOD OF TIME MANDATED BY LAW.


 


5.             GOLDEN PARACHUTE EXCISE TAX GROSS-UP.  IN THE EVENT THAT THE
SEVERANCE AND OTHER BENEFITS PROVIDED FOR IN THIS AGREEMENT OR OTHERWISE PAYABLE
TO EMPLOYEE CONSTITUTE “EXCESS PARACHUTE PAYMENTS” WITHIN THE MEANING OF SECTION
280G OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), AND WILL BE
SUBJECT TO THE EXCISE TAX IMPOSED BY SECTION 4999 OF THE CODE (THE “EXCISE
TAX”), THEN EMPLOYEE SHALL RECEIVE (I) A PAYMENT FROM THE COMPANY SUFFICIENT TO
PAY THE EXCISE TAX, AND (II) AN ADDITIONAL PAYMENT FROM THE COMPANY SUFFICIENT
TO PAY THE EXCISE TAX ARISING FROM THE PAYMENTS MADE BY THE COMPANY TO EMPLOYEE
PURSUANT TO THIS SENTENCE.  UNLESS THE COMPANY AND EMPLOYEE OTHERWISE AGREE IN
WRITING, THE DETERMINATION OF EMPLOYEE’S EXCISE TAX LIABILITY AND THE AMOUNT
REQUIRED TO BE PAID UNDER THIS SECTION 5 SHALL BE MADE IN WRITING BY THE
COMPANY’S INDEPENDENT PUBLIC ACCOUNTANTS (THE “ACCOUNTANTS”).  IN THE EVENT THAT
THE EXCISE TAX INCURRED BY EMPLOYEE IS DETERMINED BY THE INTERNAL REVENUE
SERVICE TO BE GREATER OR LESSER THAN THE AMOUNT DETERMINED BY THE ACCOUNTANTS,
THE COMPANY AND EMPLOYEE AGREE TO PROMPTLY MAKE SUCH ADDITIONAL PAYMENT,
INCLUDING INTEREST AND ANY TAX PENALTIES, TO THE OTHER PARTY AS THE ACCOUNTANTS
REASONABLY DETERMINE IS APPROPRIATE TO ENSURE THAT THE NET ECONOMIC EFFECT TO
EMPLOYEE UNDER THIS SECTION 5, ON AN AFTER-TAX BASIS, IS AS IF THE EXCISE TAX
DID NOT APPLY TO EMPLOYEE.  FOR PURPOSES OF MAKING THE CALCULATIONS REQUIRED BY
THIS SECTION 5, THE ACCOUNTANTS MAY MAKE REASONABLE ASSUMPTIONS AND
APPROXIMATIONS CONCERNING APPLICABLE TAXES AND MAY RELY ON REASONABLE, GOOD
FAITH INTERPRETATIONS OF THE CODE.  THE COMPANY AND EMPLOYEE SHALL FURNISH TO
THE ACCOUNTANTS SUCH INFORMATION AND DOCUMENTS AS THE ACCOUNTANTS MAY REASONABLY
REQUEST IN ORDER TO MAKE A DETERMINATION UNDER THIS SECTION.  THE COMPANY SHALL
BEAR ALL COSTS THE ACCOUNTANTS MAY REASONABLY INCUR IN CONNECTION WITH ANY
CALCULATIONS CONTEMPLATED BY THIS SECTION 5.


 

                The gross-up payment to which Employee is entitled hereunder
shall be paid by the Company to Employee, in cash and in full, not later than
thirty (30) calendar days following the date Employee becomes subject to the
Excise Tax.

 


6.             SUCCESSORS.


 


(A)           COMPANY’S SUCCESSORS.  ANY SUCCESSOR TO THE COMPANY (WHETHER
DIRECT OR INDIRECT AND WHETHER BY PURCHASE, LEASE, MERGER, CONSOLIDATION,
LIQUIDATION OR OTHERWISE) TO ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S BUSINESS
AND/OR ASSETS SHALL ASSUME THE COMPANY’S OBLIGATIONS UNDER THIS AGREEMENT AND
AGREE EXPRESSLY TO PERFORM THE COMPANY’S OBLIGATIONS UNDER THIS AGREEMENT IN THE
SAME MANNER AND TO THE SAME EXTENT AS THE COMPANY WOULD BE REQUIRED TO PERFORM
SUCH OBLIGATIONS IN THE ABSENCE OF A SUCCESSION.  FOR ALL PURPOSES UNDER THIS
AGREEMENT, THE TERM


 

4

--------------------------------------------------------------------------------


 


“COMPANY” SHALL INCLUDE ANY SUCCESSOR TO THE COMPANY’S BUSINESS AND/OR ASSETS
WHICH EXECUTES AND DELIVERS THE ASSUMPTION AGREEMENT DESCRIBED IN THIS
SUBSECTION (A) OR WHICH BECOMES BOUND BY THE TERMS OF THIS AGREEMENT BY
OPERATION OF LAW.


 


(B)           EMPLOYEE’S SUCCESSORS.    WITHOUT THE WRITTEN CONSENT OF THE
COMPANY, EMPLOYEE SHALL NOT ASSIGN OR TRANSFER THIS AGREEMENT OR ANY RIGHT OR
OBLIGATION UNDER THIS AGREEMENT TO ANY OTHER PERSON OR ENTITY. NOTWITHSTANDING
THE FOREGOING, THE TERMS OF THIS AGREEMENT AND ALL RIGHTS OF EMPLOYEE HEREUNDER
SHALL INURE TO THE BENEFIT OF, AND BE ENFORCEABLE BY, EMPLOYEE’S PERSONAL OR
LEGAL REPRESENTATIVES, EXECUTORS, ADMINISTRATORS, SUCCESSORS, HEIRS,
DISTRIBUTEES, DEVISEES AND LEGATEES.


 


7.             NOTICES.


 


(A)           GENERAL.  NOTICES AND ALL OTHER COMMUNICATIONS CONTEMPLATED BY
THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN
WHEN PERSONALLY DELIVERED OR WHEN MAILED BY U.S. REGISTERED OR CERTIFIED MAIL,
RETURN RECEIPT REQUESTED AND POSTAGE PREPAID.  IN THE CASE OF THE EMPLOYEE,
MAILED NOTICES SHALL BE ADDRESSED TO HIM AT THE HOME ADDRESS THAT HE MOST
RECENTLY COMMUNICATED TO THE COMPANY IN WRITING.  IN THE CASE OF THE COMPANY,
MAILED NOTICES SHALL BE ADDRESSED TO ITS CORPORATE HEADQUARTERS, AND ALL NOTICES
SHALL BE DIRECTED TO THE ATTENTION OF ITS SECRETARY.


 


(B)           NOTICE OF TERMINATION.  ANY TERMINATION BY THE COMPANY FOR CAUSE
OR BY THE EMPLOYEE AS A RESULT OF A VOLUNTARY RESIGNATION OR AN INVOLUNTARY
TERMINATION SHALL BE COMMUNICATED BY A NOTICE OF TERMINATION TO THE OTHER PARTY
HERETO GIVEN IN ACCORDANCE WITH THIS SECTION.  SUCH NOTICE SHALL INDICATE THE
SPECIFIC TERMINATION PROVISION IN THIS AGREEMENT RELIED UPON, SHALL SET FORTH IN
REASONABLE DETAIL THE FACTS AND CIRCUMSTANCES CLAIMED TO PROVIDE A BASIS FOR
TERMINATION UNDER THE PROVISION SO INDICATED.  THE FAILURE BY THE EMPLOYEE TO
INCLUDE IN THE NOTICE ANY FACT OR CIRCUMSTANCE WHICH CONTRIBUTES TO A SHOWING OF
INVOLUNTARY TERMINATION SHALL NOT WAIVE ANY RIGHT OF THE EMPLOYEE HEREUNDER OR
PRECLUDE THE EMPLOYEE FROM ASSERTING SUCH FACT OR CIRCUMSTANCE IN ENFORCING HIS
RIGHTS HEREUNDER.


 


8.             ARBITRATION.


 


(A)           EXCEPT AS PROVIDED IN SECTION 8(D) BELOW, ANY DISPUTE OR
CONTROVERSY ARISING OUT OF, RELATING TO, OR IN CONNECTION WITH THIS AGREEMENT,
OR THE INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH, OR
TERMINATION THEREOF, SHALL BE SETTLED BY BINDING ARBITRATION TO BE HELD IN PALO
ALTO, CALIFORNIA, IN ACCORDANCE WITH THE NATIONAL RULES FOR THE RESOLUTION OF
EMPLOYMENT DISPUTES THEN IN EFFECT OF THE AMERICAN ARBITRATION ASSOCIATION (THE
“RULES”).  THE ARBITRATOR MAY GRANT INJUNCTIONS OR OTHER RELIEF IN SUCH DISPUTE
OR CONTROVERSY.  THE DECISION OF THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE AND
BINDING ON THE PARTIES TO THE ARBITRATION.  JUDGMENT MAY BE ENTERED ON THE
ARBITRATOR’S DECISION IN ANY COURT HAVING JURISDICTION.


 


(B)           THE ARBITRATOR(S) SHALL APPLY CALIFORNIA LAW TO THE MERITS OF ANY
DISPUTE OR CLAIM, WITHOUT REFERENCE TO CONFLICTS OF LAW RULES.  THE ARBITRATION
PROCEEDINGS SHALL BE GOVERNED BY FEDERAL ARBITRATION LAW AND BY THE RULES,
WITHOUT REFERENCE TO STATE ARBITRATION LAW.  EMPLOYEE HEREBY CONSENTS TO THE
PERSONAL JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN CALIFORNIA FOR
ANY


 

5

--------------------------------------------------------------------------------


 


ACTION OR PROCEEDING ARISING FROM OR RELATING TO THIS AGREEMENT OR RELATING TO
ANY ARBITRATION IN WHICH THE PARTIES ARE PARTICIPANTS.


 


(C)           EMPLOYEE UNDERSTANDS THAT NOTHING IN THIS SECTION MODIFIES
EMPLOYEE’S AT-WILL EMPLOYMENT STATUS.  EITHER EMPLOYEE OR THE COMPANY CAN
TERMINATE THE EMPLOYMENT RELATIONSHIP AT ANY TIME, WITH OR WITHOUT CAUSE.


 


(D)           EMPLOYEE HAS READ AND UNDERSTANDS THIS SECTION, WHICH DISCUSSES
ARBITRATION.  EMPLOYEE UNDERSTANDS THAT SUBMITTING ANY CLAIMS ARISING OUT OF,
RELATING TO, OR IN CONNECTION WITH THIS AGREEMENT, OR THE INTERPRETATION,
VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH OR TERMINATION THEREOF TO BINDING
ARBITRATION TO THE EXTENT PERMITTED BY LAW, AND THAT THIS ARBITRATION CLAUSE
CONSTITUTES A WAIVER OF EMPLOYEE’S RIGHT TO A JURY TRIAL AND RELATES TO THE
RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS OF THE EMPLOYER/EMPLOYEE
RELATIONSHIP, INCLUDING BUT NOT LIMITED TO, THE FOLLOWING CLAIMS:


 


(I)              ANY AND ALL CLAIMS FOR WRONGFUL DISCHARGE OF EMPLOYMENT; BREACH
OF CONTRACT, BOTH EXPRESS AND IMPLIED; BREACH OF THE COVENANT OF GOOD FAITH AND
FAIR DEALING, BOTH EXPRESS AND IMPLIED; NEGLIGENT OR INTENTIONAL INFLICTION OF
EMOTIONAL DISTRESS; NEGLIGENT OR INTENTIONAL MISREPRESENTATION; NEGLIGENT OR
INTENTIONAL INTERFERENCE WITH CONTRACT OR PROSPECTIVE ECONOMIC ADVANTAGE; AND
DEFAMATION.


 


(II)             ANY AND ALL CLAIMS FOR VIOLATION OF ANY FEDERAL STATE OR
MUNICIPAL STATUTE, INCLUDING, BUT NOT LIMITED TO, TITLE VII OF THE CIVIL RIGHTS
ACT OF 1964, THE CIVIL RIGHTS ACT OF 1991, THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, THE AMERICANS WITH DISABILITIES ACT OF 1990, THE FAIR LABOR
STANDARDS ACT, THE CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT, AND LABOR CODE
SECTION 201, ET SEQ;


 


(III)            ANY AND ALL CLAIMS ARISING OUT OF ANY OTHER LAWS AND
REGULATIONS RELATING TO EMPLOYMENT OR EMPLOYMENT DISCRIMINATION.


 


9.             MISCELLANEOUS PROVISIONS.


 


(A)           NO DUTY TO MITIGATE.  THE EMPLOYEE SHALL NOT BE REQUIRED TO
MITIGATE THE AMOUNT OF ANY PAYMENT CONTEMPLATED BY THIS AGREEMENT, NOR SHALL ANY
SUCH PAYMENT BE REDUCED BY ANY EARNINGS THAT THE EMPLOYEE MAY RECEIVE FROM ANY
OTHER SOURCE.


 


(B)           WAIVER.  NO PROVISION OF THIS AGREEMENT MAY BE MODIFIED, WAIVED OR
DISCHARGED UNLESS THE MODIFICATION, WAIVER OR DISCHARGE IS AGREED TO IN WRITING
AND SIGNED BY THE EMPLOYEE AND BY AN AUTHORIZED OFFICER OF THE COMPANY (OTHER
THAN THE EMPLOYEE).  NO WAIVER BY EITHER PARTY OF ANY BREACH OF, OR OF
COMPLIANCE WITH, ANY CONDITION OR PROVISION OF THIS AGREEMENT BY


 

6

--------------------------------------------------------------------------------


 


THE OTHER PARTY SHALL BE CONSIDERED A WAIVER OF ANY OTHER CONDITION OR PROVISION
OR OF THE SAME CONDITION OR PROVISION AT ANOTHER TIME.


 


(C)           INTEGRATION.  THIS AGREEMENT AND THE STOCK OPTION AGREEMENTS
REPRESENTING THE OPTIONS REPRESENT THE ENTIRE AGREEMENT AND UNDERSTANDING
BETWEEN THE PARTIES AS TO THE SUBJECT MATTER HEREIN AND SUPERSEDE ALL PRIOR OR
CONTEMPORANEOUS AGREEMENTS, WHETHER WRITTEN OR ORAL, INCLUDING THE CHANGE OF
CONTROL SEVERANCE AGREEMENT BETWEEN DR. WITHY AND THE COMPANY, DATED JULY 1,
1999.


 


(D)           CHOICE OF LAW.  THE VALIDITY, INTERPRETATION, CONSTRUCTION AND
PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED BY THE INTERNAL SUBSTANTIVE
LAWS, BUT NOT THE CONFLICTS OF LAW RULES, OF THE STATE OF CALIFORNIA.


 


(E)           SEVERABILITY.  THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION
OR PROVISIONS OF THIS AGREEMENT SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY
OF ANY OTHER PROVISION HEREOF, WHICH SHALL REMAIN IN FULL FORCE AND EFFECT.


 


(F)            EMPLOYMENT TAXES.  ALL PAYMENTS MADE PURSUANT TO THIS AGREEMENT
SHALL BE SUBJECT TO WITHHOLDING OF APPLICABLE INCOME AND EMPLOYMENT TAXES.


 


(G)           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS,
EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH TOGETHER WILL
CONSTITUTE ONE AND THE SAME INSTRUMENT.


 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

COMPANY:

 

ABGENIX, INC.

 

 

 

 

 

By:

/s/ R. Scott Greer

 

 

 

 

 

 

Title:

Chairman

 

 

 

 

 

 

EMPLOYEE:

 

RAYMOND M. WITHY, PH.D.

 

 

 

 

 

 

 

 

 

 

/s/ Raymond M. Withy

 

7

--------------------------------------------------------------------------------